DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the words sparse value in claims 1 and 9 fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when the term in not defined anywhere in the Instant Application.  For example, what does it mean to say ‘weights with a sparse value’? The term “sparse value” appears to be a relative term at best which renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination, the term sparse value will be construed as ‘value’.


Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Publication 2018/0157969), hereinafter Xie in view of Nurvitadhi et al. (U.S. Publication 2018/0315158), hereinafter Nurvitadhi.

Referring to claim 1, Xie teaches, as claimed, an apparatus to efficiently process and execute Artificial Intelligence operations, comprising: 

an integrated circuit (ASIC, see Paragraph 100) with a tailored architecture (see programmable chip, Paragraph 100) to process and execute Artificial Intelligence operations (artificial neural network, see Paragraph 1), including computations for a neural network having weights with a sparse value (weight information, see Paragraph 94), where the integrated circuit contains one or more arithmetic logic units (see Fig. 5, ALU), and one or more random access memories (see Fig. 5, Act Buffer) configured to cooperate with each other to process and execute these computations for the neural network having weights with the sparse value (see Fig. 5).

Xie does not disclose expressly a scheduler.

Nurvitadhi does disclose a scheduler (scheduled, see Paragraph 195).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a scheduler into Xie’s Neural Networking Accelerators.

The suggestion/motivation for doing so would have been to offload some functions to available accelerators to improve performance efficiency.

As to claim 9, it is directed to a method to implement the device as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Frumpkin et al. (U.S. Pub. 2020/0293868) discloses tiled compressed sparse matrix format.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183